     Case 1:14-cr-10099-JDB Document 47 Filed 05/04/21 Page 1 of 1                   PageID 143



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,

          Plaintiff,

v.                                                                          No. 1:14-cr-10099-JDB

MICHAEL ALLEN SMITH, SR.,

          Defendant.

             ORDER DIRECTING CLERK TO OPEN CASE AND FILE DOCUMENT

          The Defendant, Michael Allen Smith, Sr., has filed a document styled “Motion to Correct

And Be Given Time Credit.” (Docket Entry (“D.E.”) 45.) He complains that the Federal Bureau

of Prisons (“BOP”) has failed to apply all “credit for time served in state custody on related

charges.” (Id. at PageID 135.) The motion is in the nature of a petition pursuant to 28 U.S.C. §

2241. See McCoy v. Stephens, No. 2:12-CV-02975-STA, 2014 WL 4809946, at *2 (W.D. Tenn.

Sept. 26, 2014) (§ 2241 is proper vehicle for challenging BOP’s calculation of jail credits); Pierce

v. United States, No. 3:12-0121, 2012 WL 1900921, at *2 n.2 (M.D. Tenn. May 24, 2012) (“[A]

prisoner’s challenge to the execution of his sentence, including the determination of credit[s] . . .

must be filed under 28 U.S.C. § 2241.”) (citing Sutton v. United States, 172 F.3d 873 (6th Cir.

1998)).

          The Clerk is therefore DIRECTED to open a new case in which the document at D.E. 45

in the present case, together with the exhibit at D.E. 45-1, is filed as a case-initiating § 2241

petition.

          IT IS SO ORDERED this 4th day of May 2021.


                                              s/ J. DANIEL BREEN
                                              UNITED STATES DISTRICT JUDGE
